EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Steven Fischman (Reg. No 34,594) on August  9th, 2022.
Please replace the claim set:
--- 1. (Currently Amended) A method of operating an Internet-of-Things (IoT) device comprising:
	receiving, at a hardware processor associated with an IoT device, one or more sensed operating conditions obtained from a monitoring circuit associated with said IoT device;
	determining, by said hardware processor, based on said one or more sensed operating conditions, a mode of operation of said IoT device, said mode of operation selected from: a mode indicating IoT device meeting an expected level of performance, or a mode indicating said IoT device is not operating according to the expected level of performance, said determining [[a]] the mode of operation of said IoT device comprising:
running, at the hardware processor, a machine learning model trained for determining based on current sensed operating conditions whether the IoT device is operating correctly at an oscillator device speed expected to meet [[an]] the expected level of performance, the expected level of performance including a performance level based on a temperature-induced variation in a reverse temperature dependence device operating regime; and 
using a look-up table (LUT) having entries, each entry correlating a combination of one or more sensed IoT device operating condition values with a corresponding expectation that the particular sensed conditions in said entry for the IoT device will achieve or will not achieve said 
	automatically adapting an operation of said IoT device according to said determined mode to ensure a desired level of IoT device performance, said automatically adapting comprising:
switching an IoT device mode of operation to either a synchronous or asynchronous mode of operation when a corresponding LUT entry indicates an expectation that the particular sensed operating conditions will or will not achieve said 

2. (Original) The method as claimed in Claim 1, wherein said sensed operating conditions comprises one or more of: a voltage condition sensed by a voltage sensor of said monitoring circuit and a temperature condition sensed by a temperature sensor of said monitoring circuit.

3. (Currently Amended) The method as claimed in Claim 2, wherein said IoT device comprises an oscillator device providing a clock signal used for IoT device operations, said
 machine learning model trained for determining based on a current sensed voltage and or temperature operating conditions whether the IoT device is operating correctly at [[an]] the oscillator device speed expected to meet [[an]] the expected level of performance.

4. (Currently Amended) The method as claimed in Claim 3, where said look-up table entries are populated based on a history of IoT device operating conditions for which said 

5. (Canceled) 

6. (Currently Amended) The method as claimed in Claim 1, wherein [[a]] the look-up table entry indicates an IoT device failure based on [[a]] the temperature-induced variation in a reverse temperature dependence regime, wherein responsive to determining based on operating conditions indicating [[an]] the IoT device operation in said reverse temperature dependence regime, said adaptively reacting comprising:
	switching, by said hardware processor, said IoT device to a failover mode of operation corresponding to system mode of operation at a different operating voltage to ensure device functionality at said expected level of performance. 

7. (Currently Amended) The method as claimed in Claim 6, said method further comprising: 
	for each look-up table entry, 
	using a counter to record, per look-up table entry, when a detected IoT device operation under expected or unexpected operation conditions is detected to meet [[an]] the expected level of performance for some duration of time at a specific operating condition, or operation is detected to meet [[an]] the expected level of performance for some lesser duration of time at a worse operating set of conditions; and 
	updating said look-up table with the corresponding entry when said unexpected operating conditions indicate conditions meet said expected level of performance based on the recorded count. 

8. (Currently Amended) A system for monitoring an Internet-of-Things (IoT) device comprising:
	a hardware processor communicatively coupled to a memory storage device for storing instructions used to configure the hardware processor 
	receive, from one or more sensors of a monitoring circuit associated with an IoT device, one or more sensed operating conditions at said of: a voltage condition sensed by a voltage sensor of said monitoring circuit and a temperature condition sensed by a temperature sensor of said monitoring circuit;
	determine, based on said one or more sensed operating conditions, a mode of operation of said IoT device, said mode of operation selected from: a mode indicating IoT device meeting an expected level of performance, or a mode indicating said IoT device is not operating according to the expected level of performance, wherein to determine [[a]] the mode of operation of said IoT device, said hardware processor 
run a machine learning model trained for determining based on current sensed operating conditions whether the IoT device is operating correctly at an oscillator device speed expected to meet [[an]] the expected level of performance, the expected level of performance including a performance level based on a temperature-induced variation in a reverse temperature dependence device operating regime; and 
use a look-up table (LUT) having entries, each entry correlating a combination of one or more sensed IoT device operating condition values with a corresponding expectation that the particular sensed conditions in said entry for the IoT device will achieve or will not achieve said 
	automatically adapt an operation of said IoT device according to said determined mode to ensure a desired level of IoT device performance, said automatic adapting comprising:
switching an IoT device mode of operation to either a synchronous or asynchronous mode of operation when a corresponding LUT entry indicates an expectation that the particular sensed operating conditions will or will not achieve said 

9. (Currently Amended) The system as claimed in Claim 8, wherein said IoT device sensor comprises an oscillator device providing a clock signal used for IoT device operations, said machine learning model trained for determining based on a current sensed voltage and or temperature operating conditions whether the IoT device is operating correctly at [[an]] the oscillator device speed expected to meet [[an]] the expected level of performance.

10. (Currently Amended) The system as claimed in Claim 9, where said look-up table entries are populated based on a history of IoT device operating conditions for which said 

11. (Canceled) 


12. (Currently Amended) The system as claimed in Claim 8, [[a]] the look-up table entry indicates an IoT device failure based on [[a]] the temperature-induced variation in a reverse temperature dependence regime, wherein responsive to determining, from said look-up table, an indication of an IoT device operation in said reverse temperature dependence regime based on current sensed operating conditions, said hardware processor is further configured to: 
	switch said IoT device to a failover mode of operation corresponding to system mode of operation at a different operating voltage to ensure device functionality at said expected level of performance. 

13. (Currently Amended) The system as claimed in Claim 12, wherein said hardware processor 
	prior to updating said look-up table with [[a]] the corresponding look-up table entry, use a counter to record a count of instances when IoT device functionality is determined as meeting [[an]] the expected level of performance for some duration of time at a specific combination of operating conditions, or IoT device functionality is determined to meet [[an]] the expected level of performance for some lesser duration of time at a worse operating set of conditions; and 
	update said look-up table with the corresponding entry indicating said specific combination of operating conditions are conditions meeting said expected level of performance based on the recorded count.

14. (Currently Amended) A computer program product comprising:
	a computer readable storage medium, said medium tangibly embodying a program of instructions executable by a hardware processor, said program of instructions, when executing, configuring the hardware processor to perform a method comprising:
	receiving, from one or more sensors of a monitoring circuit associated with an IoT device, one or more sensed operating conditions at said associated IoT device, said sensed operating conditions comprising one or more of: a voltage condition sensed by a voltage sensor of said monitoring circuit and a temperature condition sensed by a temperature sensor of said monitoring circuit;
	determining based on said one or more sensed operating conditions, a mode of operation of said IoT device, said mode of operation selected from: a mode indicating IoT device meets an expected level of performance, or a mode indicating said IoT device is not operating according to the expected level of performance, said determining [[a]] the mode of operation of said IoT device comprising:
running, at the hardware processor, a machine learning model trained for determining based on current sensed operating conditions whether the IoT device is operating correctly at an oscillator device speed expected to meet [[an]] the expected level of performance, the expected level of performance including a performance level based on a temperature-induced variation in a reverse temperature dependence device operating regime; and 
using a look-up table (LUT) having entries, each entry correlating a combination of one or more sensed IoT device operating condition values with a corresponding expectation that the particular sensed conditions in said entry for the IoT device will achieve or will not achieve said 
	automatically adapting an operation of said IoT device according to said determined mode to ensure a desired level of IoT device performance, said automatically adapting comprising:
	switching an IoT device mode of operation to either a synchronous or asynchronous mode of operation when a corresponding LUT entry indicates an expectation that the particular sensed operating conditions will or will not achieve said 

15. (Currently Amended) The computer program product of claim 14, wherein said IoT devicethe oscillator device providing a clock signal used for IoT device operations, 
	said machine learning model trained for determining based on a current sensed voltage and or temperature operating conditions whether the IoT device is operating correctly at [[an]] the oscillator device speed expected to meet [[an]] the expected level of performance.

16. (Currently Amended) The computer program product of claim 15, wherein said look-up table entries are populated based on a history of IoT device operating conditions for which said 

17. (Canceled) 

18. (Currently Amended) The computer program product of claim 14, wherein [[a]] the look-up table entry indicates an IoT device failure based on [[a]] the temperature-induced variation in a reverse temperature dependence regime, said method further comprising, responsive to determining from said look-up table an indication of an IoT device operation in said reverse temperature dependence regime based on current sensed operating conditions: 
	switching said IoT device to a failover mode of operation corresponding to system mode of operation at a different operating voltage to ensure device functionality at said desired level of performance. 

19. (Currently Amended) The computer program product as claimed in Claim 18, wherein said method further comprises: 
	prior to updating said look-up table with [[a]] the corresponding look-up table entry, using a counter to record a count of instances when IoT device functionality is determined as meeting [[an]] the expected level of performance for some duration of time at a specific combination of operating conditions, or IoT device functionality is determined to meet [[an]] the expected level of performance for some lesser duration of time at a worse operating set of conditions; and 
	updating said look-up table with the corresponding entry indicating said specific combination of operating conditions are conditions meeting said expected level of performance based on the recorded count.

20. (Previously presented) The method as claimed in Claim 1, wherein said LUT entries determine the IoT device functionality in the presence of multiple temperature/frequency dependence slopes.

21. (Previously presented) The system as claimed in Claim 8, wherein said LUT entries determine the IoT device functionality in the presence of multiple temperature/frequency dependence slopes.

22. (Previously presented) The computer program product as claimed in Claim 14, wherein said LUT entries determine the IoT device functionality in the presence of multiple temperature/frequency dependence slopes. --
     
Allowable Subject matter
	Claims 1-4, 6-10, 12-16, 18-22 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187         

/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187